      Case 1:11-cv-01273-PAE-SLC Document 197 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTOPHER A. HENRY,

                                Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 11 Civ. 1273 (PAE) (SLC)
C.O. MILLER, C.O. JOSEPH GRASSO, and C.O. LORENZO
COLANGELO,                                                                   ORDER

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         Plaintiff’s letter application (ECF No. 196) is DENIED. Plaintiff is reminded that “[t]his case

remains closed.” ECF No. 195 (PAE) (rejecting plaintiff’s fourth request for reconsideration of the

order of dismissal).

         The Clerk of Court is respectfully directed to mail this Order to Plaintiff at the address

below.


Dated:          New York, New York
                October 5, 2020

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge



Mail To:        Christopher A. Henry
                13086
                Mid-Hudson Forensic Center
                Building 3
                New Hampton, New York 10958
